DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 07/06/2021.
Claims 1-20 remain pending in the application with claims 11-20 are withdrawn from consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonhomme et al. (US 2018/0198114).
Addressing claims 1 and 3-4, Bonhomme discloses a battery, the battery comprising:
a cathode, an electrolyte, and an anode, the anode comprising:
a current collector (copper foil, [0153]); and
an active material film on the current collector without adhesive between the active material film and the current collector (Bonhomme discloses or renders the limitation obvious for the following reasons:
Firstly, Bonhomme discloses the limitation because paragraphs [0111 and 0120] disclose portions of the active material film come into direct physical contact with the current collector allowing the electrons to travel directly from the film to the current collector even in the presence of the electrode attachment substance.  Therefore, the locations at which the portions of the active material film come into direct physical contact with the current collector satisfies the limitation “an active material film on the current collector without adhesive between the active material film and the current collector”.
Secondly, Bonhomme renders the limitation obvious based on the teaching in paragraphs [0110-0111 and 0120].  Particularly, paragraph [0100] states that the electrode attachment substance is absorbed into the pores of the active material film, such as the entire thickness of the film, to improve mechanical durability of the film.  Paragraph [0111 and 0120] further disclose that it is advantageous for performance of the electrochemical cell when the electrode attachment substance is electrically conductive and portions of the active material come into direct physical contact with the current collector.  Therefore, when the electrode attachment substance is electrically conductive, is distributed throughout the pores of the active material film, and allows portions of the active material film to come into direct physical contact with the current collector, the electrode attachment substance is effectively a part of the active material film for it is analogous to a binder material holding the various components of the active material film together.  In such scenario, the active material film includes not only the silicon and carbon material but also the electrode attachment substance, which renders the limitation “an active material film on the current collector without adhesive between the active material film and the current collector” obvious since the material of the active material film facilitates the adhesion between the active material film and the current collector without an adhesive.
the active material film comprising 50% or more silicon ([0075], between 30% to 80%; Examples 5 and 6 in paragraphs [0092 and 0094], respectively, include 76% silicon and 73.7% silicon by weight, respectively; therefore, the claimed content of silicon would have been obvious to one of ordinary skill in the art based on the teaching of Bonhomme), wherein an expansion of the anode in lateral directions perpendicular to a thickness of the anode is configured by a charge rate during a formation process of the battery to be less than 1.0% for charge rates higher than 1C or less than 3.5% for charge rates below 1C (the limitation of current claim and the limitation of claim 4 would have been obvious to one of ordinary skill in the art based on the teaching of Bonhomme for the following reasons:
Bonhomme discloses subjecting the battery to testing processes that involve charging the battery at different charge rates that include rates that are above 1C and below 1C.
Bonhomme further discloses in paragraph [0153] that using PAI as electrode attachment substance to attach the active material of the electrode to the copper current collector reduces the lateral expansion of the anode to essentially zero to about 10%.
Based on the above teaching of Bonhomme, one with ordinary skill in the art would have arrived at the limitation “an expansion of the anode in lateral directions perpendicular to a thickness of the anode is configured by a charge rate during a formation process of the battery to be less than 1.0% for charge rates higher than 1C or less than 3.5% for charge rates below 1C” of claim 1 and the limitation of claim 4 when performing routine experimentation with the anode in the battery cell by subjecting the anode to different charge rates with PAI as electrode attachment substance for attaching the anode active material to the copper current collector in order to optimize the reduction in lateral expansion of the active material to prevent delamination between the active material and the copper current collector and/or breakage of the current collector (Bonhomme, [0153]).  The optimal reduction in lateral expansion of the active film on the current collector would be close to 0%; thus, the optimal expansion is in the range of less than 1.0% for charge rates higher than 1C or less than 3.5% for charge rates below 1C.
Addressing claim 2, Bonhomme discloses in paragraph [0075] the amount of silicon is less than about 90%, which overlaps with the claimed range of greater than 80%.  Therefore, the claimed percentage of silicon would have been obvious to one of ordinary skill in the art based on the teaching of Bonhomme.

Addressing claims 5-6, the claim charge rates during the formation process does not structurally differentiate the claimed anode from that of the prior art because the charge rates in context of claims 1 and 5-6 is drawn to the formation process of the anode, which is analogous to the process of forming the anode.  In other words, the formation process, including the associated charge rates, is considered as process for forming the anode that does not structurally differentiate the claimed anode from that of the prior art (please see MPEP 2113).

Addressing claim 7, paragraph [0135] of Bonhomme discloses the thickness of the copper current collector is about 10 µm, which falls within the claimed range.  Therefore, the claimed thickness of the copper foil current collector would have been obvious based on the teaching of Bonhomme.

Addressing claim 8, Bonhomme discloses in paragraph [0177] that nickel can also be used as current collector; therefore, the limitation of current claim would have been obvious to one of ordinary skill in the art.

Addressing claims 9-10, the limitations of current claims are drawn to the processes for forming the active material on the current collector that do not structurally differentiate the claimed anode from that of the prior art (MPEP 2113).
Response to Arguments
Applicant's arguments filed 07/06/2021 have been fully considered but they are not persuasive.  The Applicants argued that Bonhomme does not disclose the limitation “an active material film on the current collector without adhesive between the active material film and the current collector”.  The argument is not persuasive for the following reasons:
Firstly, Bonhomme discloses the limitation because paragraphs [0111 and 0120] disclose portions of the active material film come into direct physical contact with the current collector allowing the electrons to travel directly from the film to the current collector even in the presence of the electrode attachment substance.  Therefore, the locations at which the portions of the active material film come into direct physical contact with the current collector satisfies the limitation “an active material film on the current collector without adhesive between the active material film and the current collector”.
Secondly, Bonhomme renders the limitation obvious based on the teaching in paragraphs [0110-0111 and 0120].  Particularly, paragraph [0100] states that the electrode attachment substance is absorbed into the pores of the active material film, such as the entire thickness of the film, to improve mechanical durability of the film.  Paragraph [0111 and 0120] further disclose that it is advantageous for performance of the electrochemical cell when the electrode attachment substance is electrically conductive and portions of the active material come into direct physical contact with the current collector.  Therefore, when the electrode attachment substance is electrically conductive, is distributed throughout the pores of the active material film, and allows portions of the active material film to come into direct physical contact with the current collector, the electrode attachment substance is effectively a part of the active material film for it is analogous to a binder material holding the various components of the active material film together.  In such scenario, the active material film includes not only the silicon and carbon material but also the electrode attachment substance, which renders the limitation “an active material film on the current collector without adhesive between the active material film and the current collector” obvious since the material of the active material film facilitates the adhesion between the active material film and the current collector without an adhesive.
It is noted that fig. 2 of current application discloses an adhesive layer between the active material film and the current collector.  Alternatively, paragraph [0031] of current application discloses that the adhesive, when it is not positioned between the active material film and the current collector, is formed with the active material film as a binder for binding the components of the active material film as well as providing adhesion to the current collector.  This is analogous to the second scenario based on the teaching of paragraphs [0110-0111 and 0120] of Bonhomme when the electrode attachment substance acts as a binder by being distributed within the pores of the active material to provide mechanical durability as well as providing adhesion between the active material film and the current collector.  
For the reasons above, Examiner maintains the position that claims 1-10 are unpatentable based on the teaching of Bonhomme.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118.  The examiner can normally be reached on Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        09/08/2021